DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 February 2022 has been entered.
 
Election/Restrictions
Claims 1, 3-5, 7, 8 and 11-19 are allowable. The restriction requirement between inventions I and II and species I-IX, as set forth in the Office action mailed on 22 February 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 22 February 2021 is withdrawn.  Claims 20, 21 and 25-27, directed to a non-elected invention is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. Therefore, claims 1, 3-5, 7, 8, 11-21 and 25-27 are allowable.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Derek Mason on 3 March 2022.

The application has been amended as follows: 

Claim 7: In lines 1-3, change “wherein the maximum outer diameter (Dmax) of the circumferential part formed by the local reinforcement layer is larger than 50% of the outer diameter (D) of the cylindrical section of the liner” to --wherein a maximum outer diameter (Dmax) of the circumferential part formed by the local reinforcement layer is larger than 50% of an outer diameter (D) of the cylindrical section of the liner--.

Claim 20: Amend claim 20 to read as follows:
“A method for manufacturing a pressure vessel, said method comprising: 
- forming a thermoplastic liner having a cylindrical section, a first rounded end section and a second rounded end section; 
- forming a reinforcement structure made of a composite material such that said reinforcement structure surrounds at least the cylindrical section of the thermoplastic liner; wherein an opening is provided in the first rounded end section;
 - arranging a boss with a flange around the opening in the first rounded end section; and 
- embedding a local reinforcement layer in said reinforcement structure with said local reinforcement layer made of a material different from said reinforcement structure, such that said local reinforcement layer surrounds at least a portion of the first rounded end section in an area between the boss and the cylindrical section of the liner, and surrounds less than 20% of the cylindrical section”.

Claim 26: In lines 1-2, change “wherein a portion of the local reinforcement layer is embedded in a portion of the local reinforcement layer, and wherein a thermoset or thermoplastic resin is injected in the local reinforcement layer to form the local reinforcement layer and the reinforcement structure” to --wherein a portion of the local reinforcement layer is embedded in a portion of the reinforcement structure and wherein a thermoset or thermoplastic resin is injected in the reinforcement structure to form the local reinforcement layer and the reinforcement structure --.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAVIER A PAGAN whose telephone number is (571)270-7719. The examiner can normally be reached Monday - Thursday: 6:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/JAVIER A PAGAN/Examiner, Art Unit 3735